DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 16/406,074 filed on 5/8/2019.
The preliminary amendment filed on 5/10/2019 has been entered.
Figure 3 has been amended.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The corrected drawings were received on 5/10/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 17-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner et al. (US 2015/0067349) and Asano et al. (US 2010/0086133).
With respect to claim 1, Werner teaches of a self-encrypting drive (SED) suitable for use in a data processing system (fig. 1, 3, item 102; paragraph 3-4, 15, 32; where storage device 102 is a self encrypting drive), the SED comprising: an SED controller (fig. 1, item 101; paragraph 15-16; where the storage controller 101 controls the storage device); and 
a nonvolatile storage medium (NVSM) responsive to the SED controller (fig. 1, item 103; paragraph 15-17; where the media 103 nonvolatile storage that is controlled by controller 101); 
wherein the SED controller enables the SED to perform operations comprising: receiving a write request from the client, wherein the write request includes data to be stored and a key tag value associated with the MEK (fig. 1-3; paragraphs 31, 34; where the write requests received by the encryptor/decryptor (ED) from the host request the write data, LBAs of the write and a corresponding virtual MEK (VMEK).  Either the LBAs or the VMEK can be interpreted as the claimed key tag value);
using the key tag value to select the MEK for the write request (fig. 3; paragraph 31; where the LBAs are classified to a data band which selects a MEK for the band which is then used to calculate the actual MEK used to encrypt/decrypt the data; paragraph 34; where the ED wraps the VMEK with the MEK for the particular band creating the MEK that is used for the data operation);
using the MEK for the write request to encrypt the data from the client (fig. 3, claim 13, paragraphs 31, 34; where the data is encrypted by the actual MEK before storing to the appropriate band); and
storing the encrypted data in a region of the NVSM allocated to the client (fig. 3, claim 13, paragraphs 31, 34; where the data is encrypted by the actual MEK before storing to the 
Werner fails to explicitly teach of (1) receiving an encrypted media encryption key (eMEK) for a client; and (2) decrypting the eMEK into an unencrypted media encryption key (MEK) for the client.
However, Asano teaches of receiving an encrypted media encryption key (eMEK) for a client (fig. 7; paragraph 195-196, 203-204; where the terminal device receives the encrypted content key mek);
decrypting the eMEK into an unencrypted media encryption key (MEK) for the client (fig. 7; paragraph 195-196, 203-204; where the terminal device receives the encrypted content key mek.  In the combination with Werner, the encrypted content key is the key material (KM) that creates the MEK, see Werner, paragraphs 30).
Werner and Asano are analogous art because they are from the same field of endeavor, as they are directed to data encryption.
It would have been obvious to one of ordinary skill in the art having the teachings of Werner and Asano before the time of the effective filing of the claimed invention to incorporate the key distribution server distributing encrypted content keys to the SDs in Werner as taught in Asano.  Their motivation would have been to efficiently provide new encryption keys.
With respect to claim 17, the combination of Werner and Asano teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
With respect to claims 3 and 18, Asano teaches of wherein the operation of receiving the eMEK for the client comprises: receiving the eMEK for the client from a key management server (fig. 7; paragraph 195-196, 203-204; where the terminal device receives the encrypted content key mek from the key distribution server).
The reasons for obviousness are the same as those indicated above with respect to claim 1.
With respect to claim 4, Werner teaches of wherein the SED controller further enables the SED to respond to a read request for the region of the NVSM allocated to the client by determining, based on a key tag value in the read request, whether a MEK for the read request matches the MEK which was used to encrypt the data that was written to said region (paragraph 31-32, 34; claim 13; where the VMEK (claimed key tag value) is used to create the same MEK for the particular data band that stores the data to be read out).
With respect to claims 8 and 20, Werner teaches of wherein: the region of the NVSM to hold the encrypted data comprises a first region of the NVSM (fig. 2; paragraph 21, 25; where the virtual band 321 is mapped to band 130 with a LBA range of LBA1.1-LBA1.2.  As shown in the figure 2 item 373 goes to B1.2.1 (claimed first region)); and 
the SED controller further enables the SED to: write encrypted data for the client to a second region of the NVSM, wherein the first and second regions are not contiguous (fig. 2; paragraph 21, 25; where as shown in figure 2, item 375 goes to B1.2.3.  Item 374 is in between at address B1.2.2 so item 373 and 375 are not contiguous); and 
utilize the MEK for the client in conjunction with accessing the first region and in conjunction with accessing the second region (fig. 2-3; paragraph 31, 34; where VMEK1.2 is sent .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner and Asano as applied to claims 1 above, and further in view of Furuhashi et al. (US 2017/0039397).
With respect to claim 9, the combination of Werner and Asano fails to explicitly teach of volatile storage; and wherein the SED is configured to save the unencrypted MEK only in the volatile storage.
However, Furuhashi teaches of volatile storage; and wherein the SED is configured to save the unencrypted MEK only in the volatile storage (fig. 2, item 32-33; paragraph 3-4, 11, 25-26; where the encryption key is stored on volatile memory and it is encrypted before it is stored in nonvolatile memory).
Werner, Asano, and Furuhashi are analogous art because they are from the same field of endeavor, as they are directed to data encryption.
It would have been obvious to one of ordinary skill in the art having the teachings of Werner, Asano, and Furuhashi before the time of the effective filing of the claimed invention to incorporate storing the keys of the combination of Werner and Asano in volatile memory when they are unencrypted and encrypting them before storing them in nonvolatile memory as taught in Furuhashi.  Their motivation would have been to ensure that the encryption key is protected, (Furuhashi, paragraph 4).
Claims 2, 10, 12-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner and Asano as applied to claim 1 above, and further in view of Locker et al. (US 2010/0058042).
With respect to claim 2, Werner teaches of wherein the data processing system comprises: a processor (fig. 2; paragraph 19, 25, 29; as the host includes a VMM and VBM, where the VBM is implemented in a similar manner as the BM which is an application run by a controller, the hardware running the VBM also includes a microcontroller that runs it);
nonvolatile storage responsive to the processor (fig. 2; paragraph 27; where the virtual key storage (VKS) is stored in flash memory);
storage appliance software (SAS) (fig. 2; paragraph 19-20; virtual band manager (VBM)); and
an SED according to claim 1 responsive to the processor (fig. 1, 3, item 102; paragraph 3-4, 15, 32; where storage device 102 is a self encrypting drive that is responsive to the host);
wherein the SAS enables the processor to receive the write request from the client (fig. 2; paragraph 34; where the VBM receives each I/O requests and attaches the VMEK for the data band to it) and, 
in response to the write request, (a) determine the key tag value for the client (fig. 2; paragraph 34; where the VBM receives each I/O requests and wraps the authentication key with the appropriate virtual key material creating the VMEK (claimed key tag value)), 
(b) include the key tag value for the client in the write request (fig. 2; paragraph 34; where the VBM receives each I/O requests and attaches the VMEK for the data band to it), and 
(c) forward the write request to the SED (fig. 4, item 410; paragraph 36; where the I/O request with the VMEK is sent to the storage device); and 
wherein the operation of receiving the write request from the client comprises receiving the write request from the client via the SAS (fig. 4; paragraph 36; where the I/O request from 
	Werner fails to explicitly teach of storage appliance software (SAS) in the nonvolatile storage.
However, Locker teaches of storage appliance software (SAS) in the nonvolatile storage (paragraph 22-23; where the processor loads the VM monitor that is stored in the flash.  In the combination with Werner, the VM monitor includes the VBM application as it is a sub-part of the VMM).
Werner, Asano, and Locker are analogous art because they are from the same field of endeavor, as they involve to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Werner, Asano, and Locker before the time of the effective filing of the claimed invention to incorporate storing the VMM and VBM of the combination of Werner and Asano in flash memory as taught in Locker.  Their motivation would have been to easily retain the VMM and VBM.
With respect to claim 10, the combination of Werner, Asano, and Locker teaches of the limitations cited and described above with respect to claims 1 and 2 for the same reasoning as recited with respect to claims 1 and 2.
With respect to claim 12, Werner teaches of wherein the operation of determining the key tag value for the client comprises: determining the key tag value to be used for the write request, based which client submitted the write request (fig. 2; paragraph 36; where the VMEK is generated by wrapping the respective authentication key from the particular virtual machine (VM) (claimed client) with virtual key material).
With respect to claim 13, the combination of Werner and Asano teaches of the limitations cited and described above with respect to claim 4 for the same reasoning as recited with respect to claim 4.
With respect to claim 16, the combination of Werner and Asano teaches of the limitations cited and described above with respect to claim 8 for the same reasoning as recited with respect to claim 8.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner, Asano, and Locker as applied to claim 10 above, and further in view of Zimmer et al. (US 2005/0210467).
With respect to claim 11, the combination of Werner, Asano, and Locker fails to explicitly teach of wherein the NVSM responsive to the SED controller comprises the nonvolatile storage with the SAS.
However, Zimmer teaches of wherein the NVSM responsive to the SED controller comprises the nonvolatile storage with the SAS (paragraph 32; where the VMM is stored on a networked storage device.  In the combination with Werner, Asano, and Locker, Werner’s VMM including the VBM application is stored in the SD).
Werner, Asano, Locker and Zimmer are analogous art because they are from the same field of endeavor, as they involve to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Werner, Asano, Locker, and Zimmer before the time of the effective filing of the claimed invention to incorporate storing the VMM in a networked storage as taught in Zimmer.  Their motivation would have been to increase the flexibility of the system.
Allowable Subject Matter
Claims 5-7, 14-15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5-7, 14-15, and 19, specifically parent claims 5, 14, and 19, the prior art does not teach or suggest, “using the key tag value in the read request to obtain a UID for the MEK for the read request; reading the UID for the MEK for the write request from the NVSM; and comparing the UID for the MEK for the read request with the UID for the MEK for the write request,” in the context of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Obukhov et al. (US 2015/0242640) discloses selecting encryption keys based on parameters in the host memory access commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138